Schneider, Judge.
*271. Where a shareholder of a corporation demands in writing an inspection of his shareholder lists in order to communicate with other shareholders “regarding the affairs of the corporation”, he states a specific purpose which is reasonable and proper in the absence of any evidence to the contrary by the corporation seeking to excuse its failure to comply with that demand. (Section 1701.-37 (C), Revised Code, applied.)
2. When a shareholder of a corporation makes written demand for an inspection and copy of its shareholder lists and states a specific purpose for the demand, which on its face is not improper or unreasonable, the corporation has the burden of proving the contrary in order to excuse its failure to comply with that demand. (Section 1701.37 (C), Revised Code, applied. )
Judgment affirmed.
Taft, C. J., Zimmerman, Matthias, O’Neill, Herbert and Brown, JJ., concur.